Citation Nr: 1218132	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to January 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO granted service connection for lumbar strain and assigned an initial 10 percent rating, effective January 21, 2007, the date following the Veteran's separation from military service.  In March 2008, the Veteran filed a notice of disagreement (NOD) as to initial rating assigned to this disability.  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his lumbar strain, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

For the reasons discussed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The General Formula for Rating Diseases and Injuries of the Spine provides that VA should evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note 1 (for  Diagnostic Codes 5237-5242) (2011).  

In his November 2008 NOD, the Veteran contended that he has bilateral sciatica associated with his service-connected lumbar strain.  Thereafter, in March 2009, he underwent a VA-contract examination to evaluate these complaints.  Pertinent to the current appeal, this examination was conducted after the February 2009 SOC, but prior to transfer of this appeal to the Board.  

The Board acknowledges that the RO subsequently adjudicated the issue of entitlement to service connection for bilateral sciatica (see April 2009 RO rating decision).  However, this was not adjudicated in connection with the claim for increased rating, and, as noted above, the issue of whether the Veteran has any separately-ratable neurological manifestations of service-connected spine disability is a rating issue.  Id..  

Therefore, because the clinical findings and results of the March 2009 VA examination are clearly relevant to the Board's determination regarding the appropriate disability rating(s) for the Veteran's service-connected lumbar strain, the Board has no alternative but to remand the claim on appeal for the RO to consider it in light of the March 2009 VA examination, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  The RO's adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should readjudicate the matter on appeal in light of pertinent evidence (to particularly include all evidence received since the February 2009 SOC) and legal authority (to include Note (1) under VA's General Formula for Rating Diseases and Injuries of the Spine).  The RO's adjudication of the Veteran's higher initial rating claim should include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above), is appropriate.

2.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

